Citation Nr: 0715812	
Decision Date: 05/25/07    Archive Date: 06/01/07

DOCKET NO.  02-08 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
including as secondary to service connected hypertension and 
coronary artery disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1972 to August 1980.  This matter originally came 
before the Board of Veterans' Appeals (Board) on appeal from 
a March 2001 rating decision by the Muskogee, Oklahoma, VA 
Regional Office (RO).  In December 2002, the Board denied 
service connection for depression.  The veteran appealed that 
decision to the Court, resulting in an August 2003 joint 
motion by the parties (Joint Motion).  By an August 2003 
Order, the Court vacated that part of the December 2002 Board 
decision that denied service connection for depression, and 
remanded the matter for readjudication consistent with the 
Joint Motion, essentially to afford the RO initial review of 
additional evidence received.  The veteran's claims file was 
returned directly to the RO (bypassing the Board in this 
matter).  The RO completed the additional action mandated by 
the Court Order/Joint Motion, and the case was returned to 
the Board.  In the interim the veteran requested a 
videoconference before a Veterans Law Judge.  The case was 
reassigned to the undersigned for such hearing, which was 
held in September 2006.  A transcript of the hearing is 
associated with the claims file.  The veteran's claims file 
is now in the jurisdiction of the Salt Lake City RO.


FINDING OF FACT

The veteran's current chronic acquired variously diagnosed 
psychiatric disorder was not manifested in service, was first 
manifested a number of years after his separation from 
service, and is not shown to be related to injury or disease 
in service (to include a situational reaction with depression 
in 1972 and complaints of depression in 1976) or to a service 
connected disability, specifically hypertension and coronary 
artery disease.


CONCLUSION OF LAW

Service connection for a psychiatric disorder, including as 
secondary to service connected hypertension and coronary 
artery disease, is not warranted.   38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.303, 3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  This case is before the Board 
on remand from the Court.  The Joint Motion for Remand did 
not find/refer to any VCAA defect.  Moreover, the case has 
since been readjudicated at the RO and the veteran has been 
given opportunity to submit argument and provide additional 
evidence.  

The veteran was afforded an additional VA examination in 
February 2006.  In this regard, it is noteworthy that while 
at the hearing before the undersigned in September 2006 it 
was indicated that a VA psychiatric examination to determine 
the etiology of the veteran's psychiatric disability would be 
ordered, that indication was based on a brief review of the 
three volume claims folder which did not uncover that a VA 
examination was accomplished in February 2006.  The February 
2006 VA examination addressed the purpose for which further 
development was deemed necessary.  Hence, another VA 
examination is not necessary; the veteran is not prejudiced 
by the Board's proceeding with appellate review.

II.  Factual Background

Service medical records reflect that in October 1972 the 
veteran experienced situational reaction with anxiety and 
depression.  In February 1976 he complained of a run-down 
feeling and feeling depressed and that he had many things on 
his mind.  The impressions were the possible beginning of 
"VS" or possible anxiety, and depression.  On service 
separation examination in July 1980, the veteran checked the 
block in the medical history indicating that he had or had 
experienced depression or excessive worry, frequent trouble 
sleeping, and nervous trouble.  On clinical evaluation, 
psychiatric evaluation was normal.

A May 2000 VA ambulatory mental health clinic consultation 
report reflects that the veteran was treated for complaints 
of depression.  He reported that he had resigned from his job 
following minor infractions and a company conspiracy.  He 
reported that he had never been depressed in the past.  The 
diagnoses included reaction disorder and rule out dysthymic 
disorder.  A May 2000 VA psychiatry note reflects a 
diagnostic impression of depression, NOS (not otherwise 
specified).

An April 2002 letter from P.R., A.R.N.P., notes that the 
veteran "possibly" had complications from service-connected 
hypertension and hiatal hernia, and was being treated for 
anxiety and depression due to these complications.

An October 2002 VA psychiatric examination report notes a 
diagnosis of dysthymic disorder.  The report notes the 
current Axis IV psychosocial stressors of the veteran's 
starting a new job out-of-state in a few weeks and his 
father's death two months prior.  The board-certified 
examining VA psychiatrist offered the opinion that it was 
"NOT as likely as not that the veteran's current psychiatric 
diagnosis was etiologically related to any injury or disease 
during the veteran's service."

The veteran began VA outpatient psychiatric treatment in 
2003.  A May 2005 report from his treating psychiatrist noted 
diagnoses of generalized anxiety disorder and dysthymia.  The 
veteran was noted to be focused on his medical problems and 
upset that his service connection claims had been denied.  He 
also expressed some financial concerns.

A VA examination was conducted in February 2006.  This 
included psychological testing.  The examiner reviewed the 
claims folder in conjunction with the examination.  The 
examiner reported that:

After reviewing the vet's clinical and 
military records, his current psychological 
assessment results and clinical impressions 
from the interview, it is judged that vet's 
depression and anxiety do not appear to be 
particularly related to his coronary artery 
disease or hypertension or medications taken 
for those conditions.  Vet appears to have 
had anxiety and depression for some time, 
particularly as manifest in multiple medical 
complaints such as dizziness.... Vet's anxiety 
and depression do not seem to co-vary with 
changes in his coronary artery disease and 
hypertension.

Vet's current anxiety appears more closely 
tied to his concerns about employment, 
particularly about his worries of not being 
able to achieve 30 years of government 
service.  Vet's record reflects a history of 
similar periods of anxiety/depression and 
seeking treatment related to employment 
concerns...

With regard to depression and anxiety 
becoming evident during the military, I 
support the conclusion of [the October 2002 
VA examiner] that vet's dysthymic symptoms do 
not appear related to military service.  
Careful review of vet's record does not 
produce substantial evidence of a connection 
between vet's military service and 
depression.  The evidence available in his 
chart suggests his distress during the 
military was primarily reactive and not 
substantial enough to reflect significant 
depressive episodes...

In summary, vet's depression/anxiety are less 
likely than not (less than 50/50 probability) 
caused by or a result of his coronary artery 
disease and/or hypertension.  The medications 
that vet uses for coronary artery disease 
and/or hypertension are less likely as not 
(less than 50/50 probability) to cause his 
depression and/or anxiety.

The diagnosis was generalized anxiety disorder with some 
episodes of panic disorder with agoraphobia; and dysthymia.

III.  Legal Criteria and Analysis

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 U.S.C.A. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Where a service-
connected disability aggravates a nonservice- connected 
condition, a veteran may be compensated for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  

A close review of the evidence of record reveals that a 
chronic acquired psychiatric disability was not manifested in 
service.  While service medical records show a situational 
reaction with depression in 1972 and complaints of depression 
in 1976, the complaints did not persist.  On service 
separation examination in July 1980 the veteran reported 
having had depression, but psychiatric evaluation was normal.  
The first postservice evidence of depression is in May 2000, 
nearly two decades after the veteran's separation from 
service.  Such a lengthy interval of time between service and 
the initial postservice clinical manifestation of a 
disability for which service connection is sought is, of 
itself, a factor weighing against a finding that a disability 
is service connected.  The Board finds that the normal 
clinical findings at service separation, coupled with the 
absence of any contemporary evidence in the record of 
complaints, treatment, or diagnosis for depression until May 
2000, and the veteran's reported history (in May 2000) of 
never having been depressed in the past, outweigh any current 
assertion that symptoms of depression were continuous after 
service.  Moreover, the veteran's May 2000 diagnosis of 
depression was related to postservice (and then current) 
stressful events of his resignation from a job following 
minor infractions and his belief in a company conspiracy, and 
not to event, injury, or disease in service.  Furthermore, 
all of the competent (medical) evidence in the matter of a 
nexus between the veteran's current psychiatric disability, 
whether dysthymia, anxiety, or depression, and his 
psychiatric complaints in service is to the effect that they 
are unrelated.  See October 2002 and February 2006 VA 
examination reports.  Accordingly, service connection for any 
current acquired psychiatric disability on a direct basis, 
i.e., that it was incurred or aggravated in service is not 
warranted.

The veteran proposes a secondary theory of service connection 
(under 38 C.F.R. § 3.310).  He alleges that his psychiatric 
disability resulted from his service connected 
hypertension/coronary artery disease.  Three threshold 
requirements must be met in order to establish secondary 
service connection.  First, there must be competent evidence 
(a medical diagnosis) of current disability.  This 
requirement is met as various psychiatric diagnoses are of 
record, including generalized anxiety disorder, dysthymia, 
and depression, not otherwise specified.  The further two 
requirements that must be satisfied are: Evidence of a 
service-connected disability and competent evidence of a 
nexus between the service- connected disability and the 
disability for which secondary service connection is claimed.

As the veteran has established service-connection for 
coronary artery disease and hypertension, what remains to be 
shown is that psychiatric disability for which service 
connection is claimed was caused or aggravated by his 
coronary artery disease and/or hypertension. 

The April 2002 letter opinion from P.R., A.R.N.P., to the 
effect that the veteran "possibly" had complications from 
service-connected hypertension and hiatal hernia, and was 
being treated for anxiety and depression due to these 
complications, is of no probative value.  The opinion that 
the veteran "possibly" had complications from service-
connected disabilities does not constitute a probative 
medical opinion.  Considered in its full context, including 
the absence of explicit medical history, no indication of 
current examination, and no clinical findings, it is an 
opinion of mere possibility and not probability.  See Stegman 
v. Derwinski, 3 Vet. App. 228, 230 (1992) (the United States 
Court of Appeals for Veterans Claims (Court) found evidence 
favorable to the veteran's claim that does little more than 
suggest a possibility that his illnesses might have been 
caused by service radiation exposure is insufficient to 
establish service connection); Bloom v. West, 12 Vet. App. 
185 (1999) (the Court held that a physician's opinion that 
the veteran's time as a prisoner of war "could have" 
precipitated the initial development of a lung condition, by 
itself and unsupported and unexplained, was "purely 
speculative"); Bostain v. West, 11 Vet. App. 124, 128 (1998) 
(the Court held that a physician's opinion that an 
unspecified preexisting service-related condition "may have" 
contributed to the veteran's death was too speculative to be 
new and material evidence); et al.

Assuming, arguendo, that the April 2002 letter opinion from 
P.R., A.R.N.P., has probative value, that opinion is far 
outweighed by the October 2002 VA board certified 
psychiatrist's medical opinion that it was "NOT as likely as 
not that the veteran's current psychiatric diagnosis was 
etiologically related to any injury or disease during the 
veteran's service," as well as that of the February 2006 VA 
psychologist that the veteran's depression/anxiety was less 
likely than not (less than 50/50 probability) caused by, or a 
result of, his coronary artery disease and/or hypertension 
and that the medications that he uses for coronary artery 
disease and/or hypertension are less likely as not (less than 
50/50 probability) to cause his depression and/or anxiety.  
In contrast to the private nurse practitioner's April 2002 
opinion, the VA psychiatrist's October 2002 opinion and the 
February 2006 VA psychologist's opinion were based on an 
explicit medical history, review of the claims file, current 
examination, and specific clinical findings.  

Accordingly, secondary service connection for an acquired 
psychiatric disability likewise is not warranted.  The Board 
has considered the doctrine of affording the veteran the 
benefit of any existing doubt; however, the preponderance of 
the evidence is against this claim.  Hence, it must be 
denied.  
ORDER

Service connection for a variously diagnosed psychiatric 
disability, including as secondary to service connected 
hypertension and coronary artery disease, is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


